Exhibit 10.1
VECTOR GROUP LTD.
SENIOR EXECUTIVE INCENTIVE COMPENSATION PLAN
Adopted January 14, 2011
1. Plan Purpose
     The Vector Group Ltd. Senior Executive Incentive Compensation Plan (the
“Plan”) provides for employees of the Company and its subsidiaries who are
considered to be executive officers of the Company (the “Executive Officers”)
and other designated senior officers of the Company and its subsidiaries (“Other
Employees” and, together with the Executive Officers, the “Covered Employees”)
to receive annual and long-term incentive awards based on the achievement of
specific goals and objectives as established by the committee of the Company’s
Board of Directors (the “Board”) administering the Plan.
2. Administration
     Unless otherwise designated by the Board, the Compensation Committee of the
Board shall serve as the committee to administer the Plan. The Compensation
Committee has delegated to its Performance-Based Compensation Subcommittee (the
“Subcommittee”) the authority with respect to awards under the Plan to the
Executive Officers. The Subcommittee shall be comprised exclusively of members
of the Board who are “outside directors” within the meaning of
Section 162(m)(4)(C) of the Internal Revenue Code of 1986, as amended (the
“Code”) and Treasury Regulation 1.162-27(e)(3). The Subcommittee shall be
appointed from time to time by the Board and shall consist of not less than two
of the then members of the Board who are “outside directors”, as defined above.
The Compensation Committee and (in the case of Executive Officers) the
Subcommittee (in either case, as applicable, the “Committee”) shall have the
authority, subject to the provisions herein, (a) to select Covered Employees to
participate in the Plan (the “Participants”); (b) to establish and administer
the performance goals and conditions, and to certify whether such goals and
conditions have been attained; (c) to determine whether payment of any
individual award or all awards should be made, and to determine whether any
individual award or all awards should be reduced or eliminated; (d) to construe
and interpret the Plan and any agreement or instrument entered into under or in
connection with the Plan; (e) to establish, amend, and waive rules and
regulations for the Plan’s administration; and (f) to make all other
determinations that may be necessary or advisable for the administration of the
Plan. The determinations under the Plan by the Committee need not be uniform and
may be made selectively among the Participants, whether or not such Participants
are similarly situated. Any determination by the Committee pursuant to the Plan
shall be final, binding and conclusive on all employees and Participants and
anyone claiming under or through any of them.
3. Eligibility
     Participation in the Plan is limited to selected Covered Employees as
determined by the Committee. With respect to awards under the Plan, the
Committee shall select the Covered Employees who shall participate in the Plan
for any performance period no later than the applicable deadline (the
“Determination Date”) for the establishment of performance goals permitting the
compensation payable to such Covered Employee for such period hereunder to
qualify as “qualified performance-based compensation” under Treasury
Regulation 1.162-27(e).

 



--------------------------------------------------------------------------------



 



4. Establishment of Performance Goals and Award Opportunities
     With respect to performance period award opportunities under the Plan, the
Committee shall establish, in writing, no later than the Determination Date for
each period, the method for computing the amount of compensation that will be
payable under the Plan to each Participant for such period if the performance
goals established by the Committee for such period are attained in whole or in
part and if the Participant’s employment by the Company or a subsidiary
continues without interruption during that performance period (subject to the
provisions of Section 7 hereof). Any such method shall be stated in terms of an
objective formula or standard that precludes discretion to increase the amount
of the award that would otherwise be due upon attainment of the goals and may be
different for each Participant. Notwithstanding anything to the contrary
contained herein, the Committee may, however, exercise negative discretion
(within the meaning of Treasury Regulation 1.162-27(e)(2)(iii)(A)) with respect
to any award hereunder to reduce any amount that would otherwise be payable
hereunder.
     No later than the Determination Date for each performance period, the
Committee shall establish in writing the performance goal(s) for the applicable
performance period, which shall be based on any of the following performance
criteria, either alone or in any combination, on either a consolidated or
business unit or divisional level, and which shall include or exclude
discontinued operations, acquisition expenses and restructuring expenses, as the
Committee may determine: net earnings (either before or after interest, taxes,
depreciation and amortization), economic value-added (as determined by the
Committee), sales or revenue, net income (either before or after taxes),
operating earnings, cash flow (including, but not limited to, operating cash
flow and free cash flow), cash flow return on capital, return on net assets,
return on stockholders’ equity, return on assets, return on capital, stockholder
returns, dividends and/or other distributions, return on sales, gross or net
profit margin, productivity, expense, margins, operating efficiency, customer
satisfaction, working capital, debt, debt reduction, earnings per share, price
per share of stock, market share, completion of acquisitions, business
expansion, product diversification, new or expanded market penetration and other
non-financial operating and management performance objectives. The foregoing
performance criteria shall have any reasonable definitions that the Committee
may specify, which may include or exclude any or all of the following items, as
the Committee may specify: extraordinary, unusual or non-recurring items;
effects of changes in tax law, accounting principles or other such laws or
provisions affecting reported results; effects of currency fluctuations; effects
of financing activities (e.g., effect on earnings per share of issuing
convertible debt securities); expenses for restructuring, productivity
initiatives or new business initiatives; impairment of tangible or intangible
assets; litigation or claim judgments or settlements; non-operating items;
acquisition expenses; and effects of assets sales or divestitures. Any such
performance criterion or combination of such performance criteria may apply to
the Participant’s award opportunity in its entirety or to any designed portion
or portions of the award opportunity, as the Committee may specify.

2



--------------------------------------------------------------------------------



 



5. Maximum Award
     The maximum amount of compensation that may be paid to any Participant as
an annual award hereunder is $5,000,000, and the maximum amount of compensation
that may be paid to any Participant as a long-term award hereunder is
$10,000,000.
6. Attainment of Performance Goals Required
     Awards shall be paid under this Plan for any year, or for any applicable
multi-year performance period, solely on account of the attainment of the
performance goal(s) established by the Committee with respect to such year or
such applicable multi-year performance period. Awards shall also be contingent
upon the Participant remaining employed by the Company or a subsidiary of the
Company during such year or during such applicable multi-year performance period
(subject to the provisions of Section 7 hereof).
7. Effect of Termination of Employment
     With respect to any annual award under the Plan, in the event of
termination of employment by reason of death, disability or retirement (each as
determined by the Committee) during the Plan year, an award shall be payable
under this Plan to the Participant or the Participant’s estate for such year,
which shall be paid at the same time as the award the Participant would have
received for such year had no termination of employment occurred, and which
shall be equal to the amount of such award multiplied by a fraction the
numerator of which is the number of full or partial calendar months elapsed in
such year prior to termination of employment and the denominator of which is the
number twelve. With respect to any long-term award under the Plan, in the event
of termination of employment by reason of death or disability (as determined by
the Committee) during the applicable multi-year performance period, an award
shall be payable under this Plan to the Participant or the Participant’s estate
only if the Participant was employed by the Company, or a subsidiary thereof,
during the applicable multi-year performance period for a number of months
exceeding 80% of the total duration of such multi-year performance period. In
that eventuality, an award shall be payable under this Plan to the Participant
or the Participant’s estate for such multi-year performance period, which shall
be paid at the same time as the award the Participant would have received for
such multi-year performance period had no termination of employment occurred,
and which shall be equal to the amount of such award multiplied by a fraction
the numerator of which is the number of full or partial calendar months elapsed
during such multi-year performance period prior to the termination of
employment, and the denominator of which is the total number of calendar months
comprising the applicable multi-year performance period. A Participant whose
employment terminates prior to the end of a Plan year with respect to an annual
award opportunity, or prior to the end of any applicable multi-year performance
period with respect to a long-term award opportunity, for any reason other than
as described in this Section 7 above, shall not be entitled to any award under
the Plan for that year, or for that multi-year performance period, as the case
may be.

3



--------------------------------------------------------------------------------



 



8. Stockholder Approval and Committee Certification Contingencies; Payment of
Awards
     Payment of any awards under the Plan shall be contingent upon the approval
of the Plan by the affirmative vote of at least a majority of the Company’s
stockholders casting votes (including abstentions) at the next annual meeting of
the Company’s stockholders. Unless and until such stockholder approval is
obtained, no award shall be paid pursuant to the Plan. Payment of any award
under the Plan shall also be contingent upon the Committee’s certifying in
writing that the performance goals, and any other material terms and conditions,
applicable to such award were in fact satisfied, in accordance with applicable
Treasury Regulations under Code Section 162(m). Unless and until the Committee
so certifies, such award shall not be paid. Unless the Committee provides
otherwise, earned awards shall be paid no later than 2 1/2 months after the end
of the year, or the end of any applicable multi-year performance period, with
respect to which such award is earned. At the sole discretion of the Committee,
in the case of long-term incentive awards, up to 50% of such payment may be made
in common stock of the Company (subject to any payroll tax withholding the
Company may determine applies).
     To the extent necessary for purposes of Code Section 162(m), the Plan shall
be resubmitted to stockholders for their re-approval with respect to awards
payable for the taxable years of the Company commencing on and after 5th
anniversary of initial stockholder approval.
9. Amendment, Termination and Term of Plan
     The Board may amend, modify or terminate the Plan at any time in whole or
in part, but no such action shall adversely affect any rights or obligations
with respect to awards theretofore made under the Plan. The Plan will remain in
effect until terminated by the Board.
10. Interpretation and Construction
     Any provision of the Plan to the contrary notwithstanding, (a) awards under
the Plan are intended to qualify as “qualified performance-based compensation”
under Treasury Regulation 1.162-27(e) and (b) any provision of the Plan that
would prevent an award under the Plan from so qualifying shall be administered,
interpreted and construed to carry out such intention and any provision that
cannot be so administered, interpreted and construed shall to that extent be
disregarded. No provision of the Plan, nor the selection of any Covered Employee
to participate in the Plan, shall constitute an employment agreement or affect
the duration of any Participant’s employment, which shall remain “employment at
will” unless an employment agreement between the Company and the Participant
provides otherwise. Both the Participant and the Company shall remain free to
terminate the Participant’s employment at any time to the same extent as if the
Plan has not been adopted. The existence of the Plan and/or any award under the
Plan shall not limit, affect or restrict in any way the right or power of the
Board or the stockholders to take or authorize any action, or to refrain from
taking or authorizing any action, with respect to the stock, assets, obligations
or business of the Company and/or any of its subsidiaries.

4



--------------------------------------------------------------------------------



 



     Notwithstanding any provisions of the Plan to the contrary, if any benefit
provided under the Plan is subject to the provisions of Section 409A of the Code
and the regulations issued thereunder, the provisions of the Plan shall be
administered, interpreted and construed in a manner necessary to comply with
Section 409A of the Code and the regulations and other guidance issued
thereunder (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed) so that no Participant will be subject
to any additional tax imposed under Section 409A of the Code.
11. No Funding of Plan
     The Company shall not be required to establish any special or separate fund
or to make any other segregation of assets to assure the payment of any award
under the Plan. All benefits under the Plan shall be paid from the general
assets of the Company. Participants in the Plan shall have no rights to any
awards or benefits provided hereunder greater than the rights of an unsecured
creditor of the Company.
12. Governing Law
     The terms of the Plan shall be governed by the laws of the State of
Delaware, without reference to the conflicts of laws principles thereof.

5